DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 21-25, and 31-37 have been examined.  (Claims 26-30 are withdrawn, and there are no claims numbered 19 or 20.)

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18 and 21-25, drawn to an electronic device incorporated in or combined with a fashion item.
Group II, claims 26-30, drawn to a method of identifying a fashion item and engaging in electronic purchasing.
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I recites a specific device that can be used to identify fashion items in various contexts.  Group II recites a method of investigating and buying fashion items that can be performed without the specific device of Group I.
During a telephone conversation with Mr. James Simmons (co-inventor) on April 12, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18, and 21-25, and also to claims 31-37.  Claims 31-37 are generic, incorporating both a system with essentially the features of the device of Group I, and operations with essentially the steps of the process of Group II.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

 Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because the Drawings contain “Table 1” and “Table 2”, which are in fact flow charts, not in tabular form, and not described in the instant specification with the Brief Description of the other Drawings (paragraphs [0050]-[0053]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings with flow charts labeled “Table 1” and “Table 2” should be relabeled as “Figure 4” and Figure 5”, respectively, or, if Applicant prefers, “Figure 4A” and Figure 4B”. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 253 words long, considerably exceeding the preferred maximum of 150 words.  Furthermore, a period should be placed at the end of the last sentence of the Abstract  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph [0053] of the instant specification currently recites:
[0053]		[0052]  FIG. 3 illustrates a side view of a solder tabs and printed circuit board utilized in accordance with one of the preferred embodiments of the microelectronic device of the invention.
This should be corrected to recite:
[0053]		FIG. 3 illustrates a side view of a solder tab and printed circuit board utilized in accordance with one of the preferred embodiments of the microelectronic device of the invention. 
Alternatively, paragraph [0053] should be corrected to recite:
[0053]		FIG. 3 illustrates a side view of solder tabs and a printed circuit board utilized in accordance with one of the preferred embodiments of the microelectronic device of the invention.
Please note that the “[0052]” should be excised, and the syntax corrected.
After paragraph [0053], a new paragraph, to be numbered [0054], should be inserted describing Figures 4 and 5, or Figures 4A and 4B.  After that, the current paragraph [0054] should be renumbered [0055], the current paragraph [0055] should be renumbered [0056], and so forth throughout the remainder of the specification.
In the third line of paragraph [0090] of the instant specification, there should be a comma after “process flow”.  In the fourth line of paragraph [0090] of the instant specification, “attached Table 1 and Table 2” should be amended to recite “Figure 4 and Figure 5”, or if Applicant prefers, “Figure 4A and Figure 4B”.  In either case, the language should be consistent with the corrected Drawings.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  In the second line, “a unique a unique multiple-digit number” should be “a unique multiple-digit number”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In the second and third lines, “an advertising intervals” should be either “an advertising interval” or “advertising intervals”.  In the third line, “and1022.5 milliseconds” should be “and 1022.5 milliseconds” with correct spacing.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  In the second line, “capacity of between capacity 5 milliamp hours and 33 milliamp hours” should be “capacity of between 5 milliamp hours and 33 milliamp hours”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 refers to “a consumer” in the second line, and then “the consumer” in the third line.  This could give rise to confusion because the consumer in claim 25 is evidently the consumer wearing or in possession of the fashion item, as per paragraphs [0047] and [0079] of the instant specification, but claim 1, from which claim 25 depends, recites “a consumer”, who is evidently someone else.  The second line of claim 25 should therefore be corrected to recite either “a second consumer” or “a consumer wearing or in possession of the fashion item”; the third line of claim 25 should then be corrected to recite either “the second consumer” or “the consumer wearing or in possession of the fashion item”.  Appropriate correction is required.
Claims 31-37 are objected to because of the following informalities:  In the twelfth line, claim 31 recites “a smart phone processor”, and in the thirteenth line refers to “the smartphone processor”; the language should be consistent between “smart phone” and “smartphone”.  In the sixteenth line of claim 31, “to scan for and detects” should be “to scan for and detect”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  In the second and third lines of claim 32, “a unique a unique multiple-digit number” should be “a unique multiple-digit number”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-9, 11-14, 17, 18, 21, 22, and 24 are allowed; claims 10, 16, 23, and 25 are objected to for informalities, but would be allowable upon correction of those informalities.
Claims 31-37 are objected to for informalities, but recite allowable subject matter, and would be allowable upon correction of those informalities.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Davis et al. (U.S. Patent Application Publication 2017/0340254), discloses a device comprising a Bluetooth chip, a sensor [although not a fashion-item-use-sensor], a transmitter, and a battery (paragraphs 116, 117, and 201); furthermore, the device is attached to incorporated in clothing that can be called a fashion item.  Grigsby et al. (U.S. Patent Application Publication 2009/0147025) also discloses Bluetooth devices with transmitters attached to clothing (paragraph 20; Figures 2A and 2B).  Neither Davis nor Grigsby discloses the Bluetooth transmitter transmitting intermittent short pulses, but Lindsay et al. (U.S. Patent Application Publication 2005/0242957) teaches transmitting intermittent pulses, although in the context of ultra-wide band (UWB), rather than Bluetooth (paragraph 36).  Neither Davis nor Grigsby discloses transmitting a fashion-item-identification signal, but RFID tags identifying fashion items, or other items for sale in stores, are well-known.  It is noted, however, that both claim 1 and claim 37 recite interaction with a consumer located in a non-store location.
As per claim 1, neither Davis nor Grigsby discloses a machine washable coating deposited around the periphery of the device [claim 1] for protecting the interior of the device from repeated exposure to water, heat, and chemicals utilized to maintain the fashion item.  As per claim 37, neither Davis nor Grigsby discloses a machine washable coating deposited around the periphery of the wireless Bluetooth identity chip for protecting the chip from water, heat, and chemicals utilized in the process of laundering the fashion items.  Regarding both claim 1 and claim 37, Dixon (U.S. Patent Application Publication 2018/0122273) teaches smart labels on clothing, the smart labels unaffected by normal usage such as laundering, cleaning, pressing, washing, folding and wearing (Abstract; paragraph 2; see also paragraphs 6, 7, 9, 10, 11, 39 and 66; Figures 11B and 13).  However, despite the various prior art references with disclosures of some relevance to the claimed invention, these various references do not, in combination disclose, teach, or reasonably suggest the specific device of claim 1 or the specific system of claim 37.  
Claims 1-18 and 21-25 have also been analyzed under 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, as potentially directed to an abstract idea.  The device of claim 1 is not directed to an abstract idea or other judicial exception, and neither do any of the claims depending directly or indirectly from claim 1 make the claimed device directed to an abstract idea or other judicial exception.  Therefore, claims 1-18 and 21-25 are patent-eligible under 35 U.S.C. 101. 
Claims 31-37 have also been analyzed under 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, as potentially directed to an abstract idea.  The system of claim 31 is recited as performing commercial interactions, which may qualify as an abstract idea in the field of organizing human activity (Mayo test, Step 2A, Prong 1).  However, the system recited does not just generally link the use of a judicial exception (abstract idea) to a particular technological environment or field of use, such as buying things using communications between a customer’s smartphone and a merchant’s server computer.  Instead, the operations of claim 31 and its dependents inherently depend on very specific technology, viz. a wireless Bluetooth fashion-item identity chip with specific elements, interacting with a portable computing device and a remote server in the ways recited in claim 31.  Therefore, upon analysis under Step 2A, Prong 2 of the Mayo test, claims 31-37 are patent-eligible under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Consideration of Prior Art
Typically, patent applicants file Information Disclosure Statements to make of record the prior art listed in Written Opinions and other documents under the Patent Cooperation Treaty, or office actions by foreign patent offices.  In the present case, there is no Information Disclosure Statement, but Examiner has considered the International Search Report and the Written Opinion of the International Searching Authority, both dated 02 July 2019, and also the prior art references listed therein.  Examiner therefore makes these of record on the Notice of References Cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lindsay et al. (U.S. Patent 7,098,794) disclose deactivating a data tag for user privacy or tamper-evident packaging.  Balardeta et al. (U.S. Patent 7,979,030) disclose a circuit for transmitting an RFID signal.  Grigsby et al. (U.S. Patent 8,269,835) disclose modification of turf TV participant decorations based on multiple real-time factors.  Sinha et al. (U.S. Patent 10,173,100) disclose sport training equipment.  Nam (U.S. Patent 10,757,989) discloses fabric with an embedded information beacon.  Dixon (U.S. Patent 11,069,263) discloses systems and methods for identifying articles of clothing.
Blasko et al. (U.S. Patent Application Publication 2003/0147221) disclose an integral high current stamped metal circuit for a printed circuit board bussed electrical center.  Lukas et al. (U.S. Patent Application Publication 203/0177672) disclose a pressing iron soleplate having a hardened and coated surface.  Underwood et al. (U.S. Patent Application Publication 2005/0155131) disclose a water-resistant protective garment for firefighters.  Lindsay et al. (U.S. Patent Application Publication 2005/0242957) disclose deactivating a data tag for user privacy or tamper-evident packaging.  Goldberg et al. (U.S. Patent Application Publication 2008/0137578) disclose a network sensor system and protocol.  Grigsby et al. (U.S. Patent Application Publication 2009/0147025) disclose a method and system for modification of turf TV participant decorations based on multiple real-time factors.  Mosesov et al. (U.S. Patent Application Publication 2013/0009786) disclose cross-band communication in an implantable device.  Hunter et al (U.S. Patent Application Publication 2013/0297422) disclose retail proximity marketing.  Aguilar et al. (U.S. Patent Application Publication 2014/0267586) discloses systems, methods, and media for generating a panoramic view.  Longinotti-Buitoni et al. (U.S. Patent Application Publication 2014/0318699) disclose methods of making garments having stretchable and conductive ink.  Kainulainen et al. (U.S. Patent Application Publication 2014/0355503) disclose transmitting service advertisements.  Matthews et al. (U.S. Patent Application Publication 2015/0063821) disclose an apparatus and method for efficient two-way optical communication where transmitter may interfere with receiver.  Lesbirel et al. (U.S. Patent Application Publication 2015/0084785) disclose a wireless utility reading system and method.  Dandekar et al. (U.S. Patent Application Publication 2016/0000374) disclose smart knitted fabrics.  Prasad (U.S. Patent Application Publication 2016/0012498) disclose a system and method for identifying, verifying, and communicating about OEM products using unique identifiers.  Ding et al. (U.S. Patent Application Publication 2016/0038083) disclose a garment including sensor components and feedback components.  Waterford et al. (U.S. Patent Application Publication 2016/0111901) disclose a battery management system and method.  Jezewski et al. (U.S. Patent Application Publication 2016/0242279) disclose electronic fabric with incorporated chip and interconnect.  Lettow (U.S. Patent Application Publication 2016/032797) discloses wearable electronic devices.  Davis et al. (U.S. Patent Application Publication 2017/0340254) disclose a real-time blood detection system.  Sinha et al. (U.S. Patent Application Publication 2018/0001138) disclose sport training equipment.  Harkins et al. (U.S. Patent Application Publication 2018/0035726) disclose a garment with wireless entry device.  Dixon (U.S. Patent Application Publication 2018/0122273) discloses systems and methods for identifying articles of clothing.  Nam (U.S. Patent Application Publication 2019/0082753) discloses fabric with an embedded information beacon.
Strother et al. (WO-2007/136657-A2) disclose implantable pulse generator systems and methods.  Rafferty et al. (WO-2014/059032-A1) disclose embedding thin chips in polymer.  Whitehouse et al. (WO-2017/120367-A1) disclose systems and methods for smart athletic wear.  The Jiangsu Favored Nanotechnology Company (WO-2018/214450-A1) discloses a method for preparing a multi-functional protective nano coating by means of periodic alternating discharge. 
Di Rienzo et al., “Textile Technology for the Vital Signs Monitoring in Telemedicine and Extreme Environments,” discloses a smart garment.  Li et al., “Smart Sportswear,” disclose the use of clothing and textiles as a conduit for user interface technology.  Farjadian et al., “SQUID: Sensorized Shirt with Smartphone Interface for Exercise Monitoring and Home Rehabilitation,” discloses sensors in a shirt.  Liang et al., “Wearable Medical Monitoring Systems Based on Wireless Networks: A Review,” discloses wearable devices to measure various parameters.  The International Search Report and Written Opinion regarding the PCT filing of which the instant application is a National Stage Entry have been noted.  
This application is in condition for allowance except for the following formal matters: 
The objections to the Drawings and to the Specification, as set forth above, must be addressed, and corrections made.  Corrections must also be made to claims 10, 16, 23, 25, 31, and 32, to address the claim objections set forth above.  Claims 26-30, currently withdrawn, should be canceled; Applicant may wish to write that they are “canceled without prejudice or disclaimer.”  In any event, being restricted out from the other claims in the instant application, they may be pursued in a divisional filing, and will not be subject to a rejection for Double Patenting.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 20, 2022